Dixon, C. J.
I fully concur in the views expressed by Justice PAINE, save that I cannot say that a consideration of the consequences, just as they now appear, would have changed my judgment in the former cases. Fully convinced that those decisions are right, I think it would be most unwise and wrong to go back. I could not be prevailed upon to do so for any reasons yet presented.
I furthermore think that undue significance is given to what Justice Paine supposes to have been the former decision of this court. I hold that the decisions of this court cannot rest in tradition merely — that they cannot be drawn into precedents, or become evidence of the law for subsequent eases, until they are reduced to writing and filed in the case. The statute is peremptory upon this subject. By section 9 of chap. 82, R. S. 1849 (found as sec. 11, chap. 115 of the present revision), it was provided : “ The said court *467shall give their decisions on all cases in writing, which shall be filed, with the papers in the case; and the said court appoint some attorney to minute down and make report of all the principal matters in the cases, with the decision of . )! 7m • . . . . „ the court. This was a matter which it was competent for the legislature to regulate, and I do not understand that it is the privilege of this court or its members, any more than of other officers or citizens, to disregard laws constitutionally enacted. The legislature has said that the decisions on all cases shall be in writing, and until they are so, though the judgments entered may bind the parties, they constitute no rule for future determinations. It is a fact mentioned in Knowlton vs. The Supervisors, &c., that no opinion or statement of the points decided in Railroad Company vs. The Supervisors of Waukesha was ever placed upon the files of this court. The statement of points published in the appendix to Knowlton vs. The Supervisors, was afterwards obtained, I believe, from one of the attorneys in the former case, and inserted by the reporter.
June 2.
For these reasons I do not think the previous decision obligatory upon us.